Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a computing system comprising: a host; a first electronic device coupled the host; and a second electronic device coupled to the first electronic device, the second electronic device configured to communicate with the host through the first electronic device, wherein the first electronic device is configured to: request the host to transmit a write command written in a submission queue of the host based on a doorbell received from the host; store the write command received from the host; request the host to transmit write data of the write command stored in a data buffer of the host; and store the write data received from the host. 
II. Claims 11-17, drawn to a computing system comprising: a host; a first electronic device coupled to the host; and a second electronic device coupled to the first electronic device, the second electronic device configured to communicate with the host through the first electronic device, wherein the first electronic device is configured to: receive a write command for the second electronic device from the host and transmit the write command to the second electronic device; receive a doorbell associated with a submission queue, in which the write command is written, from the host; transmit the doorbell to the 
III. Claims 18-20, drawn to a computing system comprising: a host; a first electronic device coupled to the host, the first electronic device comprising: a submission queue controller memory buffer (CMB); and a write CMB; and a second electronic device coupled to the first electronic device, the second electronic device configured to communicate with the host through the first electronic device, wherein the first electronic device is configured to: receive, from the host, a write command written in a submission queue of the host and store the write command in the submission queue CMB; receive, from the host, write data of the write command stored in a data buffer of the host; store the write data in the write CMB; receive a doorbell transmitted from the host with regard to the submission queue; and transmit the doorbell to the second electronic device. 
 The inventions are independent or distinct, each from the other because: invention I is an embodiment with different feature, as evidenced by figures 5&7 and paragraph 6 of specification, than invention II (i.e.-another/second embodiment), as evidenced by figures 8&10 and paragraph 7; and further, with different feature than invention III (i.e.-another/third 
Inventions I, II and III are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination has separate utility as shown in the specification paragraphs 6-8 about features claimed in inventions I-III respectively.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be 
A telephone call was made to Christopher Lipp on 05/12/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726. The examiner can normally be reached on Mon-Thu, 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HENRY TSAI can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Elias Mamo/Primary Examiner, Art Unit 2184